 



EXHIBIT 10.42
(XATA LOGO) [c08895c0889502.gif] Corporation
INCENTIVE STOCK OPTION AGREEMENT
THIS AGREEMENT, made this 1st day of October 2006, by and between XATA
Corporation, a Minnesota corporation (the “Company”), and John J. Coughlan
(“Optionee”).
WITNESSETH, THAT:
WHEREAS, the Company has entered into an Executive Employment Agreement with the
Optionee effective as of October 1, 2006 (the “Employment Agreement”), and
WHEREAS, the Company pursuant to its 2002 Long Term Incentive and Stock Option
Plan wishes to grant this stock option to Optionee; and
WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Employment Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Grant of Option
The Company hereby grants to Optionee, on the date set forth above, the right
and option (hereinafter called “the option”) to purchase all or any part of an
aggregate of 300,000 shares of Common Stock, par value $0.01 per share (the
“Common Shares”), at the price of $5.40 per share on the terms and conditions
set forth herein. This option is intended to be an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), except to the extent this option is disqualified from treatment as an
incentive stock option under the Code. To the extent that all or any portion of
this option is not treated as an incentive stock option, it shall be treated as
a nonqualified stock option. For purposes of this option, employment by any
subsidiary of the Company is equivalent to employment by the Company.
2. Duration and Exercisability

(a)   This option shall in all events terminate at 5 p.m. Minneapolis, Minnesota
time on October 1, 2011, which is five (5) years after the date of grant.
Subject to the other terms and conditions set forth herein, this option shall
vest and be exercisable by Optionee in cumulative installments as follows on the
specified date(s):

 



--------------------------------------------------------------------------------



 



                      Cumulative number of     On or after each of   shares as
to which     the following dates   option is exercisable
 
  September 30, 2007     100,000  
 
  October 31, 2007     108,334  
 
  November 30, 2007     116,668  
 
  December 31, 2007     125,002  
 
  January 31, 2008     133,336  
 
  February 29, 2008     141,670  
 
  March 31, 2008     150,004  
 
  April 30, 2008     158,338  
 
  May 31, 2008     166,672  
 
  June 30, 2008     175,006  
 
  July 31, 2008     183,340  
 
  August 31, 2008     191,674  
 
  September 30, 2008     200,008  
 
  October 31, 2008     208,342  
 
  November 30, 2008     216,676  
 
  December 31, 2008     225,010  
 
  January 31, 2009     233,344  
 
  February 28, 2009     241,678  
 
  March 31, 2009     250,012  
 
  April 30, 2009     258,346  
 
  May 31, 2009     266,680  
 
  June 30, 2009     275,014  
 
  July 31, 2009     283,348  
 
  August 31, 2009     291,682  
 
  September 30, 2009     300,000  

(b) In the event that Optionee voluntarily resigns from Optionee’s full-time
employment with the Company for a reason other than Good Reason or is terminated
by the Company for Cause, Optionee shall forfeit all right, title and interest
in and to the unvested portion of the option as of his Date of Termination.
(c) In the event that Optionee is terminated from employment by the Company
because Optionee has died or become Disabled, Optionee shall thereupon become
immediately vested without restriction in that portion of the option that would
have vested pursuant to Section 2(a) above over the next three (3) months
immediately following the Date of Termination had Optionee remained employed
through the end of such three (3) month period.
(d) In the event that Optionee is terminated from employment by the Company
without Cause (other than in the event of death or Disability, it being
understood that a purported termination for Disability or for Cause which is
disputed and finally determined not to have been a proper termination for Cause
or Disability shall be a termination by the Company without Cause) or if
Optionee terminates his employment for Good Reason (in each case, in the absence
of a Change in Control), Optionee shall thereupon become immediately vested
without restriction in that portion of the option that would have vested
pursuant to Section 2(a) above over the then remaining term of the Employment
Agreement or,

 



--------------------------------------------------------------------------------



 



if longer, the twelve (12) month period immediately following the Date of
Termination had Optionee remained employed through the end of such term or
twelve (12) month period, respectively.
(e) Notwithstanding anything to the contrary in Section 2(a), (b), (c) or
(d) above, in the event that the Company consummates a Change of Control,
Optionee shall thereupon become immediately vested without restriction in
one-half of the unvested portion of the option as of the date of the Change of
Control (comprising those Common Shares scheduled next to vest), and the
remaining unvested portion of the option shall continue to vest in accordance
with the terms of this Section 2.
(f) Notwithstanding anything to the contrary in this Section 2, in the event
that (i) upon or within six months before a Change of Control or within two
years following a Change of Control either (x) the Company terminates Optionee’s
employment without Cause (other than in the event of death or Disability, it
being understood that a purported termination for Disability or for Cause which
is disputed and finally determined not to have been proper termination for Cause
or Disability shall be a termination by the Company without Cause) or
(y) Optionee terminates his employment for Good Reason, or (ii) the Chairman of
the Board of Directors of the Company immediately prior to the consummation of a
Change of Control ceases to be the Chairman of the Board of Directors of the
Company, or any successor thereto, immediately following the Change of Control
and Optionee terminates his employment, then Optionee shall thereupon become
immediately vested without restriction in the option.
(g) During the lifetime of Optionee, the option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than by
will or the laws of descent and distribution.
3. Effect of Termination of Employment
(a) Except as otherwise provided in Section 3(c) below, in the event that
Optionee shall cease to be employed by the Company for any reason other than
Cause or Optionee’s death, Optionee shall have the right to exercise the option
at any time within twelve (12) months after such termination of employment to
the extent of the full number of shares Optionee was entitled to purchase under
the option on the Date of Termination, subject to the condition that no option
shall be exercisable after the expiration of the term of the option.
(b) In the event that Optionee shall cease to be employed by the Company by
reason of Cause, the option shall be terminated as of the Date of Termination.
(c) If Optionee shall die while in the employ of the Company, or within three
(3) months after termination of employment for any reason other than Cause, and
Optionee shall not have fully exercised the option, such option may be exercised
at any time within twelve (12) months after Optionee’s Date of Termination or,
if later, death by Optionee, personal representatives or administrators, as
applicable, or by any person or persons to whom the option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of shares Optionee was

 



--------------------------------------------------------------------------------



 



entitled to purchase under the option on the date of death or Date of
Termination, if earlier, and subject to the condition that no option shall be
exercisable after the expiration of the term of the option.
4. Manner of Exercise
(a) The option can be exercised only by Optionee or other proper party by
delivering within the option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
option is being exercised and be accompanied by payment in full of the option
price for all shares designated in the notice.
(b) Optionee may pay the option price in cash, by check (bank check, certified
check or personal check), by money order, or with the approval of the Company by
delivering to the Company or its designated agent an executed irrevocable option
exercise form, together with irrevocable instructions to a securities
broker-dealer approved by the Company (which approval shall not be unreasonably
withheld) to sell a sufficient portion of the shares and deliver the sale
proceeds directly to the Company in payment of the exercise price in cash, by
check, or by wire transfer, as the Company may direct.
5. Miscellaneous
(a) This option is issued pursuant to the Company’s 2002 Long Term Incentive and
Stock Option Plan and is subject to its terms. The terms of the Plan are
available for inspection during business hours at the principal offices of the
Company.
(b) This Agreement shall not confer on Optionee any right with respect to
continuance of employment by the Company, nor will it interfere in any way with
the right of the Company to terminate such employment at any time. Optionee
shall have none of the rights of a shareholder with respect to shares subject to
this option until such shares shall have been issued to Optionee upon exercise
of this option.
(c) The exercise of all or any parts of this option shall only be effective at
such time that the sale of Common Shares pursuant to such exercise will not
violate any state or federal securities or other laws.
(d) If there shall be any change in the Common Shares of the Company through
merger, consolidation, reorganization, recapitalization, dividend in the form of
stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and all or any portion of the option shall then be
unexercised and not yet expired, then appropriate adjustments in the outstanding
option shall be made by the Company, in order to prevent dilution or enlargement
of option rights. Such adjustments shall include, where appropriate, changes in
the number of shares of Common Shares and the price per share subject to the
outstanding option.

 



--------------------------------------------------------------------------------



 



(e) The Company shall at all times during the term of the option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.
(f) If Optionee shall dispose of any of the Common Shares of the Company
acquired by Optionee pursuant to the exercise of the option within two (2) years
from the date this option was granted or within one (1) year after the transfer
of any such shares to Optionee upon exercise of this option, then, in order to
provide the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it under the circumstances, Optionee shall
promptly notify the Company of the dates of acquisition and disposition of such
shares, the number of shares so disposed of, and the consideration, if any,
received for such shares. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure (i) notice to the Company of any disposition of the
Common Shares of the Company within the time periods described above and
(ii) that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Optionee.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

              XATA Corporation
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       
 
            Optionee Signature
 
                  John J. Coughlan

 